Exhibit 10.1

EXECUTION VERSION

 

 

 

Deal CUSIP 72913HAA5

Revolving Loan CUSIP 72913HAB3

Term Loan CUSIP 72913HAC1

CREDIT AGREEMENT

DATED AS OF MAY 15, 2012

AMONG

PLEXUS CORP.,

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., HSBC BANK USA, NATIONAL

ASSOCIATION, RBS CITIZENS, N.A. AND WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

AND

U.S. BANK NATIONAL ASSOCIATION AND PNC CAPITAL MARKETS LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II THE CREDITS

     22   

2.1.

  Commitment      22   

2.2.

  Determination of Dollar Amounts; Required Payments; Termination      23   

2.3.

  Ratable Loans; Types of Advances      23   

2.4.

  Swing Line Loans      23   

2.5.

  Commitment Fee      25   

2.6.

  Minimum Amount of Each Revolving Advance      25   

2.7.

  Reductions in Aggregate Commitment; Optional Principal Payments; Term-Revolver
Conversion      25   

2.8.

  Method of Selecting Types and Interest Periods for New Advances      26   

2.9.

  Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods      26   

2.10.

  Interest Rates      27   

2.11.

  Rates Applicable After Event of Default      28   

2.12.

  Method of Payment; Repayment of Term Loans      28   

2.13.

  Noteless Agreement; Evidence of Indebtedness      29   

2.14.

  Telephonic Notices      30   

2.15.

  Interest Payment Dates; Interest and Fee Basis      30   

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      31   

2.17.

  Lending Installations      31   

2.18.

  Non-Receipt of Funds by the Administrative Agent      31   

2.19.

  Facility LCs      31   

2.20.

  Replacement of Lender      36   

2.21.

  Limitation of Interest      36   

2.22.

  Defaulting Lenders      37   

2.23.

  Market Disruption      41   

2.24.

  Judgment Currency      41   

2.25.

  Extensions of Commitments      42   

2.26.

  Increase Option      44   

ARTICLE III YIELD PROTECTION; TAXES

     45   

3.1.

  Yield Protection      45   

3.2.

  Changes in Capital Adequacy Regulations      46   

3.3.

  Availability of Types of Advances; Adequacy of Interest Rate      46   

3.4.

  Funding Indemnification      46   

3.5.

  Taxes      47   

3.6.

  Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity      50   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     51   

4.1.

  Initial Credit Extension      51   

4.2.

  Each Credit Extension      52   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     53   

5.1.

  Existence and Standing      53   

5.2.

  Authorization and Validity      53   

5.3.

  No Conflict; Government Consent      53   

5.4.

  Financial Statements      54   

5.5.

  Material Adverse Change      54   

5.6.

  Taxes      54   

5.7.

  Litigation and Contingent Obligations      54   

5.8.

  Subsidiaries      54   

5.9.

  ERISA      54   

5.10.

  Accuracy of Information      55   

5.11.

  Regulation U      55   

5.12.

  Material Agreements      55   

5.13.

  Compliance With Laws      55   

5.14.

  Ownership of Properties      55   

5.15.

  Plan Assets; Prohibited Transactions      55   

5.16.

  Environmental Matters      55   

5.17.

  Investment Company Act      56   

5.18.

  Insurance      56   

5.19.

  Solvency      56   

5.20.

  No Default      56   

5.21.

  OFAC      56   

ARTICLE VI COVENANTS

     57   

6.1.

  Financial Reporting      57   

6.2.

  Use of Proceeds      58   

6.3.

  Notice of Material Events      58   

6.4.

  Conduct of Business      59   

6.5.

  Taxes      59   

6.6.

  Insurance      59   

6.7.

  Compliance with Laws and Material Contractual Obligations      59   

6.8.

  Maintenance of Properties      59   

6.9.

  Books and Records; Inspection      59   

6.10.

  Indebtedness      60   

6.11.

  Merger      60   

6.12.

  Sale of Assets      60   

6.13.

  Investments      61   

6.14.

  Acquisitions      62   

6.15.

  Liens      62   

 

ii



--------------------------------------------------------------------------------

6.16.

  Affiliates      63   

6.17.

  Restricted Payments      63   

6.18.

  Financial Covenants      63   

6.19.

  Guarantors      63   

6.20.

  Successor Provisions      64   

ARTICLE VII DEFAULTS

     64   

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     66   

8.1.

  Acceleration; Remedies      66   

8.2.

  Application of Funds      67   

8.3.

  Amendments      68   

8.4.

  Preservation of Rights      69   

ARTICLE IX GENERAL PROVISIONS

     69   

9.1.

  Survival of Representations      69   

9.2.

  Governmental Regulation      69   

9.3.

  Headings      69   

9.4.

  Entire Agreement      69   

9.5.

  Several Obligations; Benefits of this Agreement      70   

9.6.

  Expenses; Indemnification      70   

9.7.

  Numbers of Documents      71   

9.8.

  Accounting      71   

9.9.

  Severability of Provisions      72   

9.10.

  Nonliability of Lenders      72   

9.11.

  Confidentiality      72   

9.12.

  Nonreliance      73   

9.13.

  Disclosure      73   

9.14.

  USA PATRIOT ACT NOTIFICATION      73   

ARTICLE X THE ADMINISTRATIVE AGENT

     73   

10.1.

  Appointment; Nature of Relationship      73   

10.2.

  Powers      73   

10.3.

  General Immunity      74   

10.4.

  No Responsibility for Loans, Recitals, etc.      74   

10.5.

  Action on Instructions of Lenders      74   

10.6.

  Employment of Administrative Agents and Counsel      74   

10.7.

  Reliance on Documents; Counsel      74   

10.8.

  Administrative Agent’s Reimbursement and Indemnification      75   

10.9.

  Notice of Event of Default      75   

10.10.

  Rights as a Lender      75   

10.11.

  Lender Credit Decision, Legal Representation      76   

10.12.

  Successor Administrative Agent      76   

10.13.

  Administrative Agent and Arranger Fees      77   

 

iii



--------------------------------------------------------------------------------

10.14.

  Delegation to Affiliates      77   

10.15.

  Syndication Agent, etc.      77   

10.16.

  No Advisory or Fiduciary Responsibility      78   

ARTICLE XI SETOFF; RATABLE PAYMENTS

     78   

11.1.

  Setoff      78   

11.2.

  Ratable Payments      78   

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     79   

12.1.

  Successors and Assigns      79   

12.2.

  Participations      79   

12.3.

  Assignments      81   

ARTICLE XIII NOTICES

     83   

13.1.

  Notices; Effectiveness; Electronic Communication      83   

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     84   

14.1.

  Counterparts; Effectiveness      84   

14.2.

  Electronic Execution of Assignments      84   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     84   

15.1.

  CHOICE OF LAW      84   

15.2.

  CONSENT TO JURISDICTION      85   

15.3.

  WAIVER OF JURY TRIAL      85   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

PRICING SCHEDULE

SCHEDULE 1 – Commitments

SCHEDULE 5.8 – Subsidiaries

SCHEDULE 5.14 – Properties

SCHEDULE 6.10 – Indebtedness

SCHEDULE 6.13 – Investments

SCHEDULE 6.15 – Liens

EXHIBITS

EXHIBIT A – Form of Opinion

EXHIBIT B – Form of Compliance Certificate

EXHIBIT C – Form of Assignment and Assumption Agreement

EXHIBIT D – Form of Borrowing Notice

EXHIBIT E – Form of Note

EXHIBIT F – Form of Increasing Lender Supplement

EXHIBIT G – Form of Augmenting Lender Supplement

EXHIBIT H – List of Closing Documents

EXHIBIT I – Mandatory Cost

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”), dated as of May 15, 2012, is among
Plexus Corp., the Lenders and U.S. Bank National Association, a national banking
association, as LC Issuer, Swing Line Lender and as Administrative Agent. The
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder of (i) Revolving Loans made by some or all
of the Revolving Lenders, of the same Type, made, converted or continued on the
same Borrowing Date or date of conversion or continuation, as applicable,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, for the same Interest Period
and (ii) a Term Loan made on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect. The term “Advance”
shall include Swing Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as modified from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is $250,000,000.

 

1



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Pounds Sterling and euro, and (iii) any other Eligible
Currency which the Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all of the Lenders.

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum and (iii) the
Eurocurrency Rate (without giving effect to the Applicable Margin) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Available Aggregate
Revolving Commitment at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Arrangers” means each of U.S. Bank and PNCCM, and their respective successors,
in their respective capacities as Joint Lead Arrangers and Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Augmenting Lender” is defined in Section 2.26.

“Authorized Officer” means any of the President, Chief Financial Officer or
Treasurer of the Borrower, acting singly.

 

2



--------------------------------------------------------------------------------

“Available Aggregate Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the aggregate Revolving Exposures at
such time.

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Borrower” means Plexus Corp., a Wisconsin corporation, and its successors and
assigns.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York; Milwaukee, Wisconsin;
and London, England for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in Dollars are carried on in the London interbank market and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

3



--------------------------------------------------------------------------------

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of the Borrower, (ii) within any twelve-month period, occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (x) nominated by the board of directors of the
Borrower nor (y) appointed by directors so nominated or (iii) any “Change in
Control” (or words of like import), as defined in any agreement or indenture
relating to any issuance of Indebtedness, shall occur.

“Change in Law” is defined in Section 3.1.

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Co-Documentation Agent” means each of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
HSBC Bank USA, National Association, RBS Citizens, N.A. and Wells Fargo Bank,
N.A.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, in an aggregate amount not
exceeding the amount set forth in Schedule 1, as it may be modified (i) as a
result of any assignment that has become effective pursuant to Section 12.3(c),
(ii) as a result of the Term-Revolver Conversion, or (iii) otherwise from time
to time pursuant to the terms hereof.

“Computation Date” is defined in Section 2.2.

“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid in cash or accrued, (iii) extraordinary
non-cash expenses, charges or losses incurred other than in the ordinary course
of business and (iv) non-cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) extraordinary
income or gains realized other than in the ordinary course of business,
(2) income tax credits and refunds (to the extent not netted from tax expense in
clause (ii) above) and (3) any cash payments made during such period in respect
of items described in clauses (iii) or (iv) above subsequent to the fiscal
quarter in which the relevant non-cash expenses, charges or losses

 

4



--------------------------------------------------------------------------------

were incurred, all calculated for the Borrower and its Subsidiaries on a
consolidated basis. For the purposes of calculating Consolidated EBIT for any
period of four (4) consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated EBIT for such
Reference Period shall be reduced by an amount equal to the Consolidated EBIT
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBIT (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated EBIT for such Reference Period
shall be calculated after giving pro forma effect thereto on a basis approved by
the Administrative Agent in its reasonable credit judgment as if such Material
Acquisition occurred on the first day of such Reference Period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary non-cash
expenses, charges or losses incurred other than in the ordinary course of
business and (vi) non-cash expenses related to stock based compensation, minus,
to the extent included in Consolidated Net Income, (1) extraordinary income or
gains realized other than in the ordinary course of business, (2) income tax
credits and refunds (to the extent not netted from tax expense in clause
(ii) above) and (3) any cash payments made during such period in respect of
items described in clauses (v) or (vi) above subsequent to the fiscal quarter in
which the relevant non-cash expenses, charges or losses were incurred, all
calculated for the Borrower and its Subsidiaries on a consolidated basis. For
the purposes of calculating Consolidated EBITDA for any period of four
(4) consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto on a basis approved by the Administrative
Agent in its reasonable credit judgment as if such Material Acquisition occurred
on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period. For the purposes of calculating Consolidated
Interest Expense for any Reference Period, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated Interest Expense for such Reference Period shall
be reduced by an amount equal to the Consolidated Interest Expense (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Interest Expense (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto on a
basis approved by the Administrative Agent in its reasonable credit judgment as
if such Material Acquisition occurred on the first day of such Reference Period.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Total Indebtedness” means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Current Extension Commitments” is defined in Section 2.25(c).

“Daily Eurocurrency Base Rate” means, with respect to a Swing Line Loan, the
applicable British Bankers’ Association Interest Settlement Rate for Dollar
LIBOR for one month appearing on the applicable Reuters Screen LIBOR01 as of
11:00 a.m. (London time) on a Business Day, provided that, (a) if the applicable
Reuters Screen LIBOR01 for Dollar LIBOR is not available to the Administrative
Agent for any reason, the applicable Daily Eurocurrency Base Rate for one month
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in Dollar LIBOR for one month as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day, provided
that, if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Daily Eurocurrency Base
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month. For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurocurrency Base Rate, such
interest rate shall change as and when the Daily Eurocurrency Base Rate shall
change.

“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.

“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) an applicable margin agreed between the Borrower and
the Swing Line Lender.

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, the LC Issuer, the Swing Line Lender and each Lender.

 

7



--------------------------------------------------------------------------------

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an Agreed
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 2.2 using the Exchange Rate with
respect to such Agreed Currency at the time in effect.

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is
issued, or any other event occurs, in each case with the result that different
types of such currency are introduced, such country’s currency is, (i) in the
determination of the Administrative Agent, no longer readily available or freely
traded; (ii) as to which, in the determination of the Administrative Agent, a
Dollar Amount is not readily calculable or (iii) no longer a currency in which
the Required Lenders are willing to make Loans (each of (i), (ii) and (iii), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Borrower, and such country’s currency shall no longer be an
Agreed Currency until such time as the Disqualifying Event(s) no longer exist,
but in any event within five (5) Business Days of receipt of such notice from
the Administrative Agent, the Borrower shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Amount of Loans in Dollars, subject to the other terms contained in Article II.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 

8



--------------------------------------------------------------------------------

“Equivalent Amount” of any currency at any date means the equivalent in Dollars
of such currency, calculated on the basis of the arithmetic mean of the buy and
sell spot rates of exchange of the Administrative Agent in the London interbank
market (or other market where the Administrative Agent’s foreign exchange
operations in respect of such currency are then being conducted) for such other
currency at or about 11:00 a.m. (local time applicable to the transaction in
question) on the date on which such amount is to be determined, rounded up to
the nearest amount of such currency as determined by the Administrative Agent
from time to time; provided, however, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such amount, and such determination shall be conclusive absent
manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the applicable Agreed Currency (Dollar LIBOR,
Sterling LIBOR or EURIBOR, as applicable) appearing on the applicable Reuters
Screen for such Agreed Currency as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, (i) if the applicable Reuters Screen for such Agreed
Currency is not available to the Administrative Agent for any reason, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in the applicable Agreed Currency as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
British Bankers’ Association Interest Settlement Rate is available to the
Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Mandatory Cost, plus (iii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency. In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, and branch profits Taxes imposed on it,
by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S. Lender
becomes a party to this Agreement or designates a new Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, or is attributable to the Non-U.S. Lender’s
failure to comply with Section 3.5(f), and (iii) any U.S. federal withholding
taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Extended Termination Date” is defined in Section 2.25(a).

“Extension” is defined in Section 2.25(a).

“Extension Amendments” is defined in Section 2.25(e).

“Extension Offer” is defined in Section 2.25(a).

“Facility LC” is defined in Section 2.19(a).

“Facility LC Application” is defined in Section 2.19(c).

“Facility LC Collateral Account” is defined in Section 2.19(k).

“Facility Termination Date” means May 15, 2017, or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.25, or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such

 

11



--------------------------------------------------------------------------------

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (Milwaukee time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

“Fee Letters” is defined in Section 10.13.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means any banking services that
are provided to the Borrower or any Subsidiary by the Administrative Agent, the
LC Issuer or any other Lender or any of their respective Affiliates, including
without limitation: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) stored value cards, (f) automated
clearing house or wire transfer services, or (g) treasury management, including
controlled disbursement, consolidated account, lockbox, overdraft, return items,
sweep and interstate depository network services.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

12



--------------------------------------------------------------------------------

“Guarantor” means each Domestic Subsidiary that is a party to the Guaranty,
either on the date hereof or pursuant to the terms of Section 6.19, and their
respective successors and assigns.

“Guaranty” means that certain Guaranty dated as of the date hereof executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time subject to the terms hereof and
thereof.

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Liability” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Hedging Transactions,
and (ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions.

“Hedging Transaction” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by the Borrower or any Subsidiary
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Increasing Lender” is defined in Section 2.26.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (including the Obligations hereunder),
(ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) obligations of such Person as an account party with respect
to standby and commercial Letters of Credit, (viii) Contingent Obligations of
such Person, (ix) Net Mark-to-Market Exposure under Hedging Transactions and
(x) any other obligation for borrowed money or other financial accommodation
which in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2), three (3) or, if available, six (6) months commencing on a
Business Day selected by the Borrower pursuant to this Agreement. Such Interest
Period shall end on the day which corresponds numerically to such date one (1),
two (2), three (3) or six (6) months thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

“LC Fee” is defined in Section 2.19(d).

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.19(e).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

 

14



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Total Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Borrower’s then most-recently ended four
(4) fiscal quarters.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan (including a Swing Line Loan unless otherwise
provided) or a Term Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, the Fee Letters, any Note or Notes executed by the Borrower in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by the Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

“Mandatory Cost” has the meaning set forth in Exhibit I.

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $10,000,000.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any Guarantor
to perform, on a consolidated basis, their respective obligations under the Loan
Documents to which they are party, or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent,
the LC Issuer or the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$10,000,000.

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $10,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

15



--------------------------------------------------------------------------------

“Maximum Foreign Currency Amount” means $50,000,000.

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.

“Minimum Extension Condition” is defined in Section 2.25(d).

“Modify” and “Modification” are defined in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Transactions. “Unrealized losses”
means the fair market value of the cost to such Person of replacing such Hedging
Transaction as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.13.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of April 21, 2011, evidencing a $175,000,000 note facility, by and among the
Borrower and the purchasers from time to time party thereto, together with the
agreements, documents and instruments delivered together therewith, in each case
as amended, modified, extended, renewed, replaced or refinanced from time to
time.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower and its
Subsidiaries to the Lenders or to any Lender, the Administrative Agent, the LC
Issuer or any indemnified party arising under the Loan Documents, or to the
Lenders or any of their Affiliates with respect to any Funds Transfer and
Deposit Account Liability or any Hedging Liability.

“OECD” means the Organisation for Economic Co-operation and Development.

 

16



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of its Revolving Exposure outstanding
at such time plus (ii) the outstanding principal amount of its Term Loans
outstanding at such time.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

“Payment Date” means the third Business Day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental thereto, (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) the Borrower shall have furnished to
the Administrative Agent a certificate demonstrating in reasonable detail (i) a
pro forma Leverage Ratio of less than 2.75 to 1.0 for the four (4) fiscal
quarter period most recently ended prior to the date of such Acquisition and
(ii) pro forma compliance with the other financial covenant contained in
Section 6.18 for such period, in each case, calculated as if such Acquisition,
including the consideration therefor, had been consummated on the first day of
such period.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

 

17



--------------------------------------------------------------------------------

“PNCCM” means PNC Capital Markets LLC.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Prior Extension Commitments” is defined in Section 2.25(c).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, (a) with respect to Revolving
Loans, LC Obligations or Swing Line Loans, a portion equal to a fraction the
numerator of which is such Lender’s Revolving Commitment and the denominator of
which is the Revolving Commitments of all Revolving Lenders, provided, however,
if all of the Revolving Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(i) such Lender’s Revolving Exposure at such time by (ii) the aggregate
Revolving Exposures at such time; provided, further, that when a Defaulting
Lender shall exist, “Pro Rata Share” shall mean the percentage of the Revolving
Commitments of all Revolving Lenders (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment (except
that no Lender is required to fund or participate in Revolving Loans, Swing Line
Loans or Facility LCs to the extent that, after giving effect thereto, the
aggregate amount of its outstanding Revolving Loans and funded or unfunded
participations in Swing Line Loans and Facility LCs would exceed the amount of
its Revolving Commitment (determined as though no Defaulting Lender existed))
and (b) with respect to Term Loans, a portion equal to a fraction the numerator
of which is such Lender’s outstanding principal amount of Term Loans and the
denominator of which is the aggregate outstanding amount of the Term Loans of
all Term Lenders.

“Purchasers” is defined in Section 12.3(a).

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Dollars,
two (2) Business Days before the first day of that period, (b) if the related
Advance is denominated in euro, two (2) TARGET Days and two (2) London Business
Days (to the extent the two are not the same) before the first day of such
period and (c) if the related Advance is denominated in Pound Sterling, the
first day of such period.

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

18



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.

“Revolving Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and participate in Facility LCs
issued upon the application of the Borrower and Swing Line Loans, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be modified (i) pursuant to
Section 2.7, (ii) as a result of any assignment that has become effective
pursuant to Section 12.3(c), (iii) as a result of the Term-Revolver Conversion,
or (iv) otherwise from time to time pursuant to the terms hereof. The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$160,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of such Lender’s Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
LC Obligations at such time, plus (iii) an amount equal to its Pro Rata Share of
the aggregate principal amount of Swing Line Loans outstanding at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

19



--------------------------------------------------------------------------------

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Stated Rate” is defined in Section 2.21.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

20



--------------------------------------------------------------------------------

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $5,000,000.

“Syndication Agent” means PNC Bank, National Association.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for settlement of payments in
euro.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth in Schedule 1, as it may be
modified (i) as a result of any assignment that has become effective pursuant to
Section 12.3(c), (ii) as a result of the Term-Revolver Conversion, or
(iii) otherwise from time to time pursuant to the terms hereof and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Term Loans,
which aggregate commitment shall be $90,000,000 on the date of this Agreement.
After advancing the Term Loan, each reference to a Term Lender’s Term Loan
Commitment shall refer to that Term Lender’s Pro Rata Share of the Term Loans.

“Term Loans” means the Term Loans extended by the Lenders to the Borrower
pursuant to Section 2.1(b) (or any conversion or continuation thereof).

“Term-Revolver Conversion” has the meaning set forth in Section 2.7(b).

“Term-Revolver Conversion Date” means April 4, 2013.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

 

21



--------------------------------------------------------------------------------

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make (a) Revolving Loans to the
Borrower in Agreed Currencies and participate in Facility LCs issued upon the
request of the Borrower, provided that, (i) after giving effect to the making of
each such Loan and the issuance of each such Facility LC, the Dollar Amount of
such Lender’s Revolving Exposure shall not exceed its Revolving Commitment,
(ii) after giving effect to the making of each such Loan and the issuance of
each such Facility LC, the aggregate Dollar Amount of the Revolving Exposures in
Agreed Currencies other than Dollars shall not exceed the Maximum Foreign
Currency Amount, and (iii) all Base Rate Loans shall be made in Dollars and
(b) a Term Loan in Dollars to the Borrower on the Effective Date, in an amount
equal to such Lender’s Term Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Facility Termination Date. Amounts repaid in respect of Term
Loans may not be reborrowed. Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 1:00 p.m. (Milwaukee time) on the Effective Date
and (ii) all other Commitments shall terminate on the Facility Termination Date.
The LC Issuer will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.19.

 

22



--------------------------------------------------------------------------------

2.2. Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of: (a) each Advance as of
the date three (3) Business Days prior to the Borrowing Date or, if applicable,
date of conversion/continuation of such Advance, and (b) all outstanding
Advances on and as of the last Business Day of each quarter and on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time the Dollar Amount of (i) the aggregate Revolving Exposures exceeds the
aggregate Revolving Commitments, (ii) the Aggregate Outstanding Credit Exposure
exceeds the Aggregate Commitment or (iii) the aggregate Dollar Amount of the
Revolving Exposures in Agreed Currencies other than Dollars exceeds the Maximum
Foreign Currency Amount, the Borrower shall immediately make a payment on the
Loans or Cash Collateralize LC Obligations in an account with the Administrative
Agent pursuant to Section 2.19(k) sufficient to eliminate such excess. The
Aggregate Outstanding Credit Exposure and all other unpaid Obligations of the
Borrower under this Agreement and the other Loan Documents shall be paid in full
by the Borrower on the Facility Termination Date.

2.3. Ratable Loans; Types of Advances. Each Revolving Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Revolving Lenders ratably according to their Pro Rata Shares. The Revolving
Advances may be Base Rate Advances or Eurocurrency Advances, or a combination
thereof, selected by the Borrower in accordance with Sections 2.8 and 2.9, or
Swing Line Loans selected by the Borrower in accordance with Section 2.4. Each
Term Loan Advance hereunder shall consist of Term Loans made from the several
Term Lenders ratably according to their Pro Rata Shares on the Effective Date.
The Term Loan Advances may be Base Rate Advances or Eurocurrency Advances.

2.4. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
at its option, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, plus
(iii) the Swing Line Lender’s Pro Rata Share of the LC Obligations, exceed the
Swing Line Lender’s Revolving Commitment at such time. Subject to the terms of
this Agreement (including, without limitation the discretion of the Swing Line
Lender), the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.

 

23



--------------------------------------------------------------------------------

(b) Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower shall
deliver to the Administrative Agent and the Swing Line Lender irrevocable notice
(a “Swing Line Borrowing Notice”) not later than 12:00 noon (Milwaukee time) on
the Borrowing Date of each Swing Line Loan, specifying (i) the applicable
Borrowing Date (which date shall be a Business Day), and (ii) the aggregate
amount of the requested Swing Line Loan which shall be an amount not less than
$100,000.

(c) Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Milwaukee time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

(d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on the date selected by the Administrative Agent. In addition, the
Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 12:00 noon (Milwaukee time) on the date of any notice
received pursuant to this Section 2.4(d), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section 2.4(d) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurocurrency
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in this Article II. Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to

 

24



--------------------------------------------------------------------------------

such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.5. Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender according to its Pro Rata Share a commitment fee at a
per annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Revolving Commitment from the date hereof to and including the
Facility Termination Date, payable quarterly in arrears on each Payment Date in
the months of April, July, October and January and on the Facility Termination
Date. Swing Line Loans shall not count as usage of the Aggregate Commitment for
the purpose of calculating the commitment fee due hereunder; provided that Swing
Line Loans will count as usage of the Swing Line Lender’s Commitment for the
purpose of calculating the commitment fee due hereunder.

2.6. Minimum Amount of Each Revolving Advance. Each Eurocurrency Revolving
Advance shall be in the minimum amount of $2,000,000 and incremental amounts in
integral multiples of $100,000, and each Base Rate Revolving Advance (other than
an Advance to repay Swing Line Loans) shall be in the minimum amount of
$1,000,000 and incremental amounts in integral multiples of $100,000, provided,
however, that any Base Rate Revolving Advance may be in the amount of the
Available Aggregate Revolving Commitment.

2.7. Reductions in Aggregate Commitment; Optional Principal Payments;
Term-Revolver Conversion.

(a) The Borrower may permanently reduce the aggregate Revolving Commitments of
the Revolving Lenders in whole, or in part ratably among the Revolving Lenders
in integral multiples of $1,000,000, upon at least five (5) Business Days’ prior
written notice to the Administrative Agent by 2:00 p.m. (Milwaukee time), which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the aggregate Revolving Commitments of the Revolving Lenders may
not be reduced below the aggregate Revolving Exposures. All accrued commitment
fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder. The Borrower may
from time to time pay, without penalty or premium, all outstanding Base Rate
Advances (other than Swing Line Loans), or, in a minimum aggregate amount of
$1,000,000, any portion of the aggregate outstanding Base Rate Advances (other
than Swing Line Loans) upon same day notice by 11:00 a.m. (Milwaukee time) to
the Administrative Agent. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 11:00 a.m. (Milwaukee time) on the date of repayment. The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $100,000, any
portion of the aggregate outstanding Eurocurrency Advances upon at least two
(2) Business Days’ prior written notice to the Administrative Agent by 11:00
a.m. (Milwaukee time). All voluntary prepayments of Term Loans pursuant to this
Section 2.7(a) shall be applied to scheduled principal installments of the Term
Loans in inverse order of maturity.

 

25



--------------------------------------------------------------------------------

(b) The Borrower may elect to convert the aggregate principal amount of all
outstanding Term Loans into Revolving Loans (with a corresponding increase in
Revolving Commitments) on and after the Term-Revolver Conversion Date (the
“Term-Revolver Conversion”). The Borrower shall only be entitled to exercise one
Term-Revolver Conversion on and after the Term-Revolver Conversion Date. At
least three (3) Business Days prior to the date on which the Term-Revolver
Conversion is requested to occur, the Borrower shall deliver to the
Administrative Agent and the Lenders (i) a written notice of the Borrower’s
intent to effect the Term-Revolver Conversion and (ii) resolutions of the Board
of Directors or other governing body of the Borrower authorizing the
Term-Revolver Conversion. Such notice shall indicate the date on which such
conversion is to occur and shall include a certification by the Borrower that
all of the conditions set forth in Section 4.2 shall be satisfied immediately
before and after giving effect to such conversion. No Term-Revolver Conversion
shall occur if such conditions are not satisfied as of the conversion date. No
consent from any Lender shall be required to give effect to such conversion.
Schedule 1 shall be automatically modified as of the conversion date to give
effect to the Term-Revolver Conversion. Upon such conversion date, each Lender
with outstanding Term Loans shall have its Revolving Commitment increased by the
aggregate principal amount of such Term Loans (with a corresponding increase in
its Revolving Exposure). Thereafter, such Term Loans shall no longer remain
outstanding.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. For Revolving Loans, the Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit D (a “Borrowing Notice”) not later
than 10:00 a.m. (Milwaukee time) on the Borrowing Date of each Base Rate
Revolving Advance (other than a Swing Line Loan), two (2) Business Days before
the Borrowing Date for each Eurocurrency Revolving Advance in Dollars and four
(4) Business Days before the Borrowing Date for each Eurocurrency Revolving
Advance in a currency other than Dollars, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

Not later than 12:00 noon (Milwaukee time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances

 

26



--------------------------------------------------------------------------------

pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance denominated in Dollars shall continue as a Eurocurrency
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurocurrency Advance shall be automatically converted into a Base Rate
Advance unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.7 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars shall automatically
continue as a Eurocurrency Advance in the same Agreed Currency with an Interest
Period of one month unless (x) such Eurocurrency Advance is or was repaid in
accordance with Section 2.7 or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period or
that such Eurocurrency Advance be converted to an Advance in Dollars. Subject to
the terms of Section 2.6, the Borrower may elect from time to time to convert
all or any part of a Base Rate Advance (other than a Swing Line Loan) into a
Eurocurrency Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Milwaukee time) at least two (2) Business Days (four
(4) Business Days for Eurocurrency Advances in currencies other than Dollars)
prior to the date of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the Agreed Currency amount and Type of the Advance which is to be
converted or continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.

2.10. Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day. Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to, at the Borrower’s option, the Base Rate for such day plus an
applicable margin agreed between the Borrower and the Swing Line Lender or the
Daily Eurocurrency Rate. Changes in the rate of interest on that portion of any
Advance maintained as a Base Rate Advance will take effect simultaneously with

 

27



--------------------------------------------------------------------------------

each change in the Alternate Base Rate. Each Eurocurrency Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance based upon the
Borrower’s selections under Sections 2.8 and 2.9 and the Pricing Schedule. No
Interest Period may end after the Facility Termination Date.

2.11. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.3 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurocurrency Advance. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Advance in an Agreed Currency other than Dollars shall be converted to
an Advance in the Approximate Equivalent Amount in Dollars, (ii) each
Eurocurrency Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus
2.00% per annum, (iii) each Base Rate Advance shall bear interest at a rate per
annum equal to the Base Rate in effect from time to time plus 2.00% per annum,
and (iv) the LC Fee shall be increased by 2.00% per annum, provided that, during
the continuance of an Event of Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (ii) and (iii) above and the increase in the LC Fee
set forth in clause (iv) above shall be applicable to all Credit Extensions
without any election or action on the part of the Administrative Agent or any
Lender. After an Event of Default has been waived, the interest rate applicable
to advances and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.

2.12. Method of Payment; Repayment of Term Loans.

(a) Each Advance shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Advance was made. All payments of the
Obligations of the Borrower under this Agreement and the other Loan Documents
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 12:00 noon (Milwaukee time) on the date when due and shall
(except (i) with respect to repayments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or (iii) as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with U.S.
Bank for each payment of principal, interest, Reimbursement Obligations

 

28



--------------------------------------------------------------------------------

and fees as it becomes due hereunder. Each reference to the Administrative Agent
in this Section 2.12 shall also be deemed to refer, and shall apply equally, to
the LC Issuer, in the case of payments required to be made by the Borrower to
the LC Issuer pursuant to Section 2.19(f).

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Facility Termination Date. The Borrower shall repay the
Term Loans on each date set forth below (or, if such date is not a Business Day,
on the immediately preceding Business Day) in the aggregate principal amount set
forth opposite such date:

 

Date

   Amount  

June 29, 2012

   $ 3,750,000   

September 28, 2012

   $ 3,750,000   

December 31, 2012

   $ 3,750,000   

March 28, 2013

   $ 3,750,000   

To the extent not previously paid or converted to Revolving Loans pursuant to
Section 2.7(b), all unpaid Term Loans shall be paid in full in cash by the
Borrower on the Facility Termination Date.

(c) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency, or
any other event occurs, in each case with the result that the type of currency
in which the Advance was made (the “Original Currency”) no longer exists or
would no longer be an Eligible Currency or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.

2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

29



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by promissory notes
representing its Revolving Loans, Term Loans and Swing Line Loans, respectively,
substantially in the form of Exhibit E, with appropriate changes for notes
evidencing Revolving Loans, Term Loans or Swing Line Loans (each a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. The parties agree to prepare appropriate
documentation to correct any such error within ten (10) days after discovery by
any party to this Agreement.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest on all Advances
and fees shall be calculated for actual days elapsed on the basis of a 360-day
year, except that (a) interest at the Prime Rate shall be calculated for actual
days elapsed on the basis of a 365/366-day year and (b) interest on Loans in
Agreed Currencies for which a 365/366-day year is the market convention for such
calculations shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (local time) at the place of payment. If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day.

 

30



--------------------------------------------------------------------------------

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the currency and interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.

2.17. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

2.19. Facility LCs.

(a) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby and commercial Letters of Credit denominated
in Dollars or other Agreed Currencies (each, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action a “Modification”), from time to time from and including the
date of this Agreement and prior to

 

31



--------------------------------------------------------------------------------

the Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
Dollar Amount of the outstanding LC Obligations shall not exceed $10,000,000,
(ii) the aggregate Dollar Amount of the Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the aggregate Dollar Amount of the
Revolving Exposures in Agreed Currencies other than Dollars shall not exceed the
Maximum Foreign Currency Amount. No Facility LC shall have an expiry date later
than the earlier to occur of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one (1) year after its issuance; provided, however,
that the expiry date of a Facility LC may be up to one (1) year later than the
fifth Business Day prior to the Facility Termination Date if the Borrower has
posted on or before the fifth Business Day prior to the Facility Termination
Date cash collateral in the Facility LC Collateral Account on terms satisfactory
to the Administrative Agent in an amount equal to 105% of the LC Obligations
with respect to such Facility LC.

(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

(c) Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Milwaukee time) at least two
(2) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender, of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). The LC Issuer shall have no independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that the LC Issuer shall not issue a Facility LC if, on or before the proposed
date of issuance, the LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived. In the event of any conflict between the terms of this
Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable quarterly in arrears on each Payment Date in the months of April, July,
October and January (the “LC Fee”). The Borrower shall also pay to the LC Issuer
for its own account (x) a fronting fee in an amount equal to 0.125% per annum of
the

 

32



--------------------------------------------------------------------------------

average daily undrawn stated amount under such Facility LC, such fee to be
payable quarterly in arrears on each Payment Date in the months of April, July,
October and January and (y) on demand, all amendment, drawing and other fees
regularly charged by the LC Issuer to its letter of credit customers and all
reasonable out-of-pocket expenses incurred by the LC Issuer in connection with
the issuance, Modification, administration or payment of any Facility LC.

(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Milwaukee time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% plus the
rate applicable to Base Rate Advances for such day if such day falls after such
LC Payment Date. The LC Issuer will pay to each Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only to the extent such
Lender has made payment to the

 

33



--------------------------------------------------------------------------------

LC Issuer in respect of such Facility LC pursuant to Section 2.19(e). Subject to
the terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19(f).

(h) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

(i) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (including reasonable
counsel fees and disbursements) which

 

34



--------------------------------------------------------------------------------

such Lender, the LC Issuer or the Administrative Agent may incur (or which may
be claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any Defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.19(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

(j) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.

(k) Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”), in the name of such
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which such Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding thirty
(30) days. Nothing in this Section 2.19(k) shall either obligate the
Administrative Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 2.22 or Section 8.1.

 

35



--------------------------------------------------------------------------------

(l) Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

2.20. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or declines to approve an amendment or waiver that requires the consent of all
Lenders or all Lenders directly affected thereby that is approved by the
Required Lenders or otherwise becomes a Defaulting Lender (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent (any existing Lender being deemed acceptable) shall agree,
as of such date, to purchase for cash at par the Advances and other Obligations
due to the Affected Lender under this Agreement and the other Loan Documents
pursuant to an assignment substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2, 3.4 and 3.5.

2.21. Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full

 

36



--------------------------------------------------------------------------------

term of this Agreement at the Highest Lawful Rate. On each day, if any, that the
interest rate (the “Stated Rate”) called for under this Agreement or any other
Loan Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

  (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

  (ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuer and Swing Line Lender hereunder; third,

 

37



--------------------------------------------------------------------------------

  to Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the LC Issuer or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Revolving Exposures of such Lenders to the Revolving Exposures of all
Revolving Lenders equals such ratio immediately prior to the Defaulting Lender’s
failure to fund any portion of any Loans or participations in Facility LCs or
Swing Line Loans; and ninth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Facility LC issuances in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Facility LCs were issued at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Credit Extensions of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Credit
Extensions of such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

  (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

38



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.22(d).

(C) With respect to any commitment fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

  (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Exposures of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

  (v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
LC Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders

 

39



--------------------------------------------------------------------------------

in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Facility LC unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

  (i) Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

  (ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

  (iii)

Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the LC Issuer’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.22(d) following (i) the

 

40



--------------------------------------------------------------------------------

  elimination of the applicable Fronting Exposure (including by the termination
of Defaulting Lender status of the applicable Lender), or (ii) the determination
by the Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

2.23. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance or Facility
LC in any Agreed Currency other than Dollars, if there shall occur on or prior
to the date of such Advance or the date of issuance of such Facility LC any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls, or any other event, in each
case, which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance or Facility LC to be denominated in the Agreed Currency specified
by the Borrower, then the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Lenders, and such Loans or Facility LC shall not
be denominated in such Agreed Currency but shall be made on such Borrowing Date
in Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Base Rate Loans, unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before such date that (i) it elects not to borrow on such date or (ii) it elects
to borrow on such date in a different Agreed Currency, as the case may be, in
which the denomination of such Loans would in the opinion of the Administrative
Agent and the Required Lenders be practicable and in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice or Conversion/Continuation Notice, as the case may
be.

2.24. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s offices on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

41



--------------------------------------------------------------------------------

2.25. Extensions of Commitments.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.25, agree with one or more Lenders holding Commitments to extend the
termination date, and otherwise modify the terms of such Commitments or any
portion thereof (including, without limitation, by increasing the interest rate
or fees payable in respect of such Commitments or any portion thereof) (each
such modification, an “Extension”) pursuant to one or more written offers (each,
an “Extension Offer”) made from time to time by the Borrower to all Lenders, in
each case on a pro rata basis (based on their respective Pro Rata Shares) and on
the same terms to each such Lender. In connection with each Extension, the
Borrower will provide notification to the Administrative Agent (for distribution
to the Lenders), no later than thirty (30) days prior to the Facility
Termination Date of the requested new termination date for the extended
Commitments (each an “Extended Termination Date”) and the due date for Lender
responses. In connection with any Extension, each Lender wishing to participate
in such Extension shall, prior to such due date, provide the Administrative
Agent with a written notice thereof in a form reasonably satisfactory to the
Administrative Agent. Any Lender that does not respond to an Extension Offer by
the applicable due date shall be deemed to have rejected such Extension.

(b) Each Extension shall be subject to the following:

 

  (i) no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

 

  (ii) except as to interest rates, fees and termination date, the Commitment of
any Lender extended pursuant to any Extension shall have the same terms as the
Commitments of the Lenders that did not agree to the Extension Offer;

 

  (iii) the final termination date of the Commitments to be extended pursuant to
an Extension shall be later than the final termination date of the Commitments
of the Lenders that did not agree to the Extension Offer;

 

  (iv) if the aggregate amount of Commitments in respect of which Lenders shall
have accepted an Extension Offer exceeds the maximum aggregate amount of
Commitments offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Commitments shall be extended ratably up to such
maximum amount based on the relative Commitments of the Lenders that accepted
such Extension Offer;

 

  (v) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;

 

42



--------------------------------------------------------------------------------

  (vi) any applicable Minimum Extension Condition shall be satisfied; and

 

  (vii) no Extension shall become effective unless, on the proposed effective
date of such Extension, the conditions set forth in Section 4.2 shall be
satisfied (with all references in such Section to a request for a Loan being
deemed to be references to the Extension on the applicable date of such
Extension), and the Administrative Agent shall have received a certificate to
that effect dated the applicable date of such Extension and executed by an
Authorized Officer of the Borrower.

(c) If at the time any Extension of Commitments (as so extended, “Current
Extension Commitments”) becomes effective, there will be Commitments or
Revolving Loans attributable to a prior Extension that will remain outstanding
(collectively, the “Prior Extension Commitments”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased so that it equals the interest rate spread applicable to the
Current Extension Commitments (calculated as provided above).

(d) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount be agreed to by the Lenders subject to such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $100,000,000, unless another
amount is agreed to by the Administrative Agent). For the avoidance of doubt, it
is understood and agreed that the provisions of Section 11.2 will not apply to
Extensions of Commitments pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.25, including to any payment of
interest or fees in respect of any Commitments or Revolving Loans that have been
extended or made pursuant to an Extension at a rate or rates different from
those paid or payable in respect of Commitments or Revolving Loans of Lenders
that did not extend their Commitments, in each case as is set forth in the
relevant Extension Offer.

(e) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new classes of
Commitments and Revolving Loans created pursuant to an Extension, in each case
on terms consistent with this Section 2.25. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.25 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions received
from such Required Lenders and shall also be entitled to refrain from entering
into such amendments with the Borrower unless and until it shall have received
such advice or concurrence; provided, however, that whether or not there has
been a request by the Administrative Agent for any such advice or concurrence,
all such Extension Amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding on the Lenders. Without limiting
the foregoing, in connection with any Extension, the Borrower and any Subsidiary
shall execute such agreements, confirmations or other documentation as the
Administrative Agent shall reasonably request to accomplish the purposes of this
Section 2.25.

 

43



--------------------------------------------------------------------------------

(f) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.25.

2.26. Increase Option. The Borrower may from time to time elect to increase the
Revolving Commitments, in each case in minimum increments of $25,000,000 or such
lower amount as the Borrower and the Administrative Agent agree upon, so long
as, after giving effect thereto, the aggregate amount of such increases does not
exceed $100,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities that are Eligible Assignees (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
increase their existing Revolving Commitments, or extend Revolving Commitments,
as the case may be; provided that (i) each Augmenting Lender and each Increasing
Lender shall be subject to the reasonable approval of the Borrower, the
Administrative Agent and the LC Issuer and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit F hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit G hereto. No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Revolving Commitments pursuant to this Section 2.26. Increases and
new Revolving Commitments created pursuant to this Section 2.26 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, (A) the conditions set forth in paragraphs (a)
and (b) of Section 4.2 shall be satisfied or waived by the Required Lenders and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by an Authorized Officer of the Borrower and (B) the
Borrower shall be in compliance (on a pro forma basis reasonably acceptable to
the Administrative Agent) with the covenants contained in Section 6.18 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the date hereof as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice

 

44



--------------------------------------------------------------------------------

delivered by the Borrower, in accordance with the requirements of Section 2.3).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any Governmental or quasi-Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

(a) subjects any Lender or any applicable Lending Installation, the LC Issuer,
or the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances and Daily Eurocurrency Loans), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurocurrency Loans or Daily
Eurocurrency Loans, or of issuing or participating in Facility LCs, or reduces
any amount receivable by any Lender or any applicable Lending Installation or
the LC Issuer in connection with its Eurocurrency Loans, or Daily Eurocurrency
Loans, Facility LCs or participations therein, or requires any Lender or any
applicable Lending Installation or the LC Issuer to make any payment calculated
by reference to the amount of Eurocurrency Loans, or Daily Eurocurrency Loans,
Facility LCs or participations therein held or interest or LC Fees received by
it, by an amount deemed material by such Lender or the LC Issuer as the case may
be,

 

45



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or
(ii) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or the LC Issuer’s
policies as to capital adequacy or liquidity), in each case that is attributable
to such Change in Law or change in the Risk-Based Capital Guidelines, as
applicable.

3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
the Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurocurrency Advances or Daily Eurocurrency Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency Loans and require any affected Eurocurrency Advances or Daily
Eurocurrency Loans to be repaid or converted to Base Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency Loan
is assigned other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as determined by such Lender) incurred as a result of

 

46



--------------------------------------------------------------------------------

such prepayment. The term “Interest Differential” shall mean that sum equal to
the greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, Borrower agrees
that Interest Differential shall not be discounted to its present value.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, the LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify the Lender, the LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, the LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or LC Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and

 

47



--------------------------------------------------------------------------------

any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 

48



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

49



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loans (in the case of the Swing Line
Lender) to reduce any liability of the Borrower to such Lender under Sections
3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency Advances or
Daily Eurocurrency Loans under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Daily

 

50



--------------------------------------------------------------------------------

Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan and the Swing Line Lender funded its Daily Eurocurrency Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate or Daily
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received executed counterparts of each
of this Agreement and the Guaranty.

(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer on behalf of the Borrower, stating that as of the date hereof
(1) no Default or Event of Default has occurred and is continuing and (2) the
representations and warranties contained in Article V are (x) with respect to
any representations or warranties that contain a materiality qualifier, true and
correct in all respects, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all respects on
and as of such earlier date and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.

(c) The Administrative Agent shall have received a written opinion of the
Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders substantially covering the opinions set forth in
Exhibit A.

(d) The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.

(e) The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing (or comparable status)
of the Borrower and each initial Guarantor, the authorization of the
transactions contemplated hereby and any other legal matters relating to the
Borrower and such Guarantors, the Loan Documents or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit H.

(f) The Administrative Agent shall have received evidence satisfactory to it
that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all Indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Loans) and any and
all liens thereunder, if any, shall have been terminated and released.

 

51



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof for the account of each Lender,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(h) There shall not have occurred a material adverse change (x) in the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries taken as a whole, since October 1, 2011 or (y) in the facts and
information regarding such entities as represented by such entities to date.

(i) The Administrative Agent shall have received all governmental, equity holder
and third party consents and approvals necessary in connection with the
contemplated financing.

(j) No action, suit, investigation or proceeding is pending or, to the knowledge
of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.

(k) The Administrative Agent shall have received evidence satisfactory to it
that the Borrower and its Subsidiaries are in compliance in all material
respects with all Environmental Laws and all health and safety statutes and
regulations.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4(d) with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Borrowing Date:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

(b) The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

52



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing (or comparable status) under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement, where,
solely with respect to this clause (iii), such violation, default or imposition
could reasonably be expected to have a Material Adverse Effect. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

 

53



--------------------------------------------------------------------------------

5.4. Financial Statements. The October 1, 2011 audited consolidated financial
statements of the Borrower and its Subsidiaries, and their unaudited financial
statements dated as of December 31, 2011, heretofore delivered to the Lenders
were prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended.

5.5. Material Adverse Change. Since October 1, 2011, there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by the Borrower or any of its Subsidiaries, except such Taxes, if any, (i) as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists and (ii) in an
aggregate amount not to exceed $1,000,000 at any one time. No Tax liens have
been filed and, to the Borrower’s knowledge, no claims are being asserted with
respect to any such Taxes in an aggregate amount in excess of $1,000,000 at any
one time. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of any Taxes or other governmental charges are
adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9. ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness.

5.13. Compliance With Laws. The Borrower and its Subsidiaries are in compliance
in all material respects with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.

5.14. Ownership of Properties. Except as set forth in Schedule 5.14, on the date
of this Agreement, the Borrower and its Subsidiaries will have good title, free
of all Liens other than those permitted by Section 6.15, to all of the Property
and assets reflected in the Borrower’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries.

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of Borrower
or any of its Subsidiaries is subject to any liability under Environmental Laws
that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect. To the Borrower’s knowledge, neither the Borrower nor
any Subsidiary has received any notice to the effect that its

 

55



--------------------------------------------------------------------------------

Property and/or operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Material, which non-compliance or remedial
action could reasonably be expected to have a Material Adverse Effect.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is consistent with sound business practice.

5.19. Solvency. (i) Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Credit
Extension, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Credit Extensions, (a) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Borrower and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii) The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.20. No Default. No Default or Event of Default has occurred and is continuing.

5.21. OFAC. Neither the Borrower nor any Subsidiary (i) is a Sanctioned Person,
(ii) has more than 5% of its assets in Sanctioned Countries, or (iii) derives
more than 5% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loan
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:

(a) Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP) audit report, with no going concern
modifier, certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period,
related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by any management letter prepared by said
accountants.

(b) Within 45 days after the close of the first three (3) quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and reconciliation of surplus statements (including sufficient
detail for independent calculation of the financial covenants set forth in
Section 6.18) and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or treasurer.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof.

(d) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(e) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.

(f) Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

57



--------------------------------------------------------------------------------

Any financial statement required to be furnished pursuant to Section 6.1(a) or
Section 6.1(b) shall be deemed to have been furnished on the date on which the
Lenders receive notice that the Borrower has filed such financial statement with
the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Administrative Agent and the Lenders
without charge; provided that the Borrower shall give notice of any such filing
to the Administrative Agent (who shall then give notice of any such filing to
the Lenders). Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of any such financial statement to the Administrative Agent if
the Administrative Agent requests the Borrower to furnish such paper or
electronic copies until written notice to cease delivering such paper or
electronic copies is given by the Administrative Agent.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions to (i) refinance certain existing
Indebtedness and for (ii) working capital, capital expenditures, share
repurchases and other lawful general corporate purposes. The Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U).

6.3. Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within three (3) days after an officer of the
Borrower obtains knowledge thereof, of the occurrence of any of the following:

(a) any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions;

(c) with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(e) any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and

(f) any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
(i) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted,
(ii) do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing (or comparable status) as a domestic corporation, partnership or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and (iii) maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except, solely
with respect to this clause (iii), where the failure to maintain such authority
could not reasonably be expected to have a Material Adverse Effect.

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP, and which do not exceed $1,000,000 in the aggregate at any one time.

6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property, liability insurance and environmental insurance in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried, including a certificate setting forth in summary form the
nature and extent of all such insurance.

6.7. Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (i) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws and (ii) perform in all material respects its obligations
under material agreements to which it is a party.

6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

6.9. Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, at the Borrower’s expense, to inspect any of the
Property, books and financial records of the Borrower and each Subsidiary, to
examine and make

 

59



--------------------------------------------------------------------------------

copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate; provided, that so long as no Event of Default
has occurred and is continuing, such inspections shall not exceed two (2) times
per fiscal year.

6.10. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(a) The Loans and the Reimbursement Obligations.

(b) Indebtedness existing on the date hereof and described in Schedule 6.10 and
any renewal or extension of such Indebtedness that does not increase the
principal amount thereof.

(c) Indebtedness arising under Hedging Transactions that are non-speculative in
nature.

(d) Intercompany Indebtedness from time to time owing among the Borrower and its
Subsidiaries, to the extent permitted by Section 6.13 hereof.

(e) Endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business.

(f) Other Indebtedness, provided that the aggregate amount of such other
Indebtedness does not exceed $150,000,000 at any time outstanding.

6.11. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that a
Subsidiary may merge, liquidate or dissolve into the Borrower or a Wholly-Owned
Subsidiary.

6.12. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

(a) Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.

(b) The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.

(c) To the extent not otherwise permitted under clauses (a), (b) or (d) of this
Section 6.12, the sale, transfer, lease or other disposition in the ordinary
course of business of Property of (i) the Borrower and the Domestic Subsidiaries
to one another, (ii) the Foreign Subsidiaries to one another and (iii) the
Borrower or any Domestic Subsidiary to any Foreign Subsidiary, provided that the
aggregate amount of such sales, transfers, leases or other dispositions
permitted under this clause (iii) does not exceed $75,000,000 at any time
outstanding.

 

60



--------------------------------------------------------------------------------

(d) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

6.13. Investments. The Borrower will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, except:

(a) Cash Equivalent Investments.

(b) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof, each as described in Schedule 6.13.

(c) Investments constituting Permitted Acquisitions.

(d) Travel advances to management personnel and employees in the ordinary course
of business.

(e) Investments constituting Hedging Transactions that are non-speculative in
nature.

(f) The Borrower’s equity investments from time to time in the Domestic
Subsidiaries, and equity investments made from time to time by a Domestic
Subsidiary in one or more of the other Domestic Subsidiaries.

(g) Loans and advances made from time to time among the Borrower and the
Domestic Subsidiaries.

(h) Loans and advances made from time to time by the Borrower or any Domestic
Subsidiary to any Foreign Subsidiary in the ordinary course of business to
finance (i) working capital needs and (ii) capital expenditures and property,
plant and equipment, provided that the aggregate amount of such loans and
advances permitted under this clause (ii) does not exceed $100,000,000 in any
fiscal year and 15% of the Borrower’s total assets in the aggregate during the
term of this Agreement.

(i) The Borrower’s equity investments in the Foreign Subsidiaries existing on
the date hereof, equity investments made from time to time by a Foreign
Subsidiary in one or more of the other Foreign Subsidiaries, and any loans and
advances from time to time among the Foreign Subsidiaries.

(j) Other Investments, provided that the aggregate amount of such other
Investments does not exceed $50,000,000 at any time outstanding.

 

61



--------------------------------------------------------------------------------

6.14. Acquisitions. The Borrower will not, nor will it permit any Subsidiary, to
make any Acquisition other than a Permitted Acquisition.

6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(d) Easements, rights-of-way, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or its Subsidiaries.

(e) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.

(f) Liens existing on the date hereof and described in Schedule 6.15.

(g) Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.

(h) Liens on equipment of the Borrower or any Subsidiary created solely for the
purpose of securing Indebtedness permitted by Section 6.10(f) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of Indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property.

(i) Any interest or title of a lessor under any operating lease.

 

62



--------------------------------------------------------------------------------

(j) Liens in the nature of licenses that arise in the ordinary course of
business and consistent with past practice.

(k) Other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in this clause (k) at any time does not
exceed $25,000,000 at any time outstanding; provided further that the Borrower
will not, and will not permit any Subsidiary to, grant any Lien securing
Indebtedness outstanding under or pursuant to any Note Purchase Agreement
pursuant to this clause (k) unless and until all Obligations of the Borrower
under this Agreement and the other Loan Documents shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation in form and
substance reasonably satisfactory to the Required Lenders.

(l) Any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the Property which secured the Lien so extended,
renewed or replaced.

6.16. Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.17. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary and (ii) the Borrower may make any other Restricted
Payment so long as (x) no Default or Event of Default shall exist before or
after giving effect to such Restricted Payment or be created as a result thereof
and (y) the pro forma Leverage Ratio is less than 2.75 to 1.00 before and after
giving effect to such Restricted Payment.

6.18. Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters for the then most-recently ended
four (4) fiscal quarters, of (i) Consolidated EBIT to (ii) Consolidated Interest
Expense to be less than 3.50 to 1.00.

(b) Leverage Ratio. The Borrower will not permit the ratio, determined as of the
end of each of its fiscal quarters, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the then most-recently ended four (4) fiscal
quarters to be greater than 3.00 to 1.00.

6.19. Guarantors. If the Borrower organizes a new Domestic Subsidiary or any
Subsidiary becomes a Domestic Subsidiary pursuant to the definition thereof, the
Borrower will, within thirty (30) days after the date on which such Domestic
Subsidiary was organized or such Subsidiary became a Domestic Subsidiary, cause
such Domestic Subsidiary to execute, by joinder, the Guaranty, and deliver such
joinder to the Administrative Agent, together with an

 

63



--------------------------------------------------------------------------------

updated Schedule 5.8 hereto designating such Domestic Subsidiary as such and
such other documentation (including, without limitation, certified evidence of
formation and good standing (or comparable status), certificates, resolutions
and opinions of counsel) as the Administrative Agent may reasonably request.

6.20. Successor Provisions. For the avoidance of doubt, each of the parties
hereto hereby agrees that solely for purposes of the Note Purchase Agreement,
Sections 6.10 and 6.13 hereof constitute successor provisions to Section 8.9 of
that certain Second Amended and Restated Credit Agreement, dated as of April 4,
2008, by and among the Borrower, Bank of Montreal, as administrative agent, the
lenders party thereto from time to time and the guarantors party thereto from
time to time.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made or
confirmed.

7.2. Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one (1) Business Day after the same becomes due, or
(iii) interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five (5) days after the same
becomes due.

7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, or
6.19.

7.4. The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
the Borrower becomes aware of any such breach.

7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.

 

64



--------------------------------------------------------------------------------

7.6. The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9. The Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $5,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate (to the extent not covered by
independent third-party insurance which has not been denied), or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

7.10. (a) With respect to a Plan, the Borrower or an ERISA Affiliate is subject
to a lien in excess of $5,000,000 pursuant to Section 430(k) of the Code or
Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in material liability.

7.11. Nonpayment by the Borrower or any Subsidiary of any Hedging Liability when
due or the breach by the Borrower or any Subsidiary of any term, provision or
condition contained in any Hedging Transaction or any transaction of the type
described in the definition of “Hedging Transactions,” whether or not any Lender
or Affiliate of a Lender is a party thereto.

 

65



--------------------------------------------------------------------------------

7.12. Any Change in Control shall occur.

7.13. The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), which default continues beyond any period of grace therein
provided.

7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.6 or 7.7 occurs with respect
to the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations of the Borrower under this Agreement and the other
Loan Documents shall immediately become due and payable without any election or
action on the part of the Administrative Agent, the LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations of the Borrower under
this Agreement and the other Loan Documents (such difference, the “Collateral
Shortfall Amount”). If any other Event of Default occurs, the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs, or declare
the Obligations of the Borrower under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations of the
Borrower under this Agreement and the other Loan Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, and (b) upon notice
to the Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

66



--------------------------------------------------------------------------------

(c) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations of the Borrower under this Agreement and the other
Loan Documents and any other amounts as shall from time to time have become due
and payable by the Borrower to the Lenders or the LC Issuer under the Loan
Documents, as provided in Section 8.2.

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations of the Borrower under this Agreement and the other
Loan Documents have been indefeasibly paid in full and the Aggregate Commitment
has been terminated, any funds remaining in the Facility LC Collateral Account
shall be returned by the Administrative Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

(e) If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower under this Agreement and the other Loan Documents or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 7.6 or
7.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations of the Borrower due under this Agreement and the
other Loan Documents shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

(f) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations of the Borrower under this Agreement and
the other Loan Documents have automatically become immediately due and payable
as set forth in the first sentence of Section 8.1(a)), any amounts received by
the Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b) Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and commitment fees) payable to the Lenders and the
LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);

 

67



--------------------------------------------------------------------------------

(c) Third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d) Fourth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any, and to payment of the unpaid principal of
the Loans and Reimbursement Obligations, ratably among the Lenders in proportion
to their Pro Rata Shares;

(e) Fifth, to payment of all Funds Transfer and Deposit Account Liabilities and
all Hedging Liabilities owing to the Lenders or any of their Affiliates;

(f) Sixth, to payment of all other Obligations, ratably among the Lenders; and

(g) Last, the balance, if any, to the Borrower or as otherwise required by Law.

8.3. Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or the Guaranty
or changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default or Event of Default hereunder; provided,
however, that no such supplemental agreement shall:

(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder.

(b) without the consent of all of the Lenders, reduce the percentage specified
in the definition of Required Lenders.

(c) without the consent of all of the Lenders, amend this Section 8.3.

(d) without the consent of all of the Lenders, release all or substantially all
of the Guarantors of the Obligations.

(e) without the consent of each Lender directly affected thereby, amend
Section 2.7(b) or Section 8.2.

(f) without the consent of each Lender directly affected thereby, amend
Section 11.2 (with the exception of any amendment the Administrative Agent deems
necessary or appropriate to implement Section 2.25, which amendment would only
require the consent of the Required Lenders).

 

68



--------------------------------------------------------------------------------

(g) without the consent of all of the Lenders, amend the definition of “Agreed
Currencies”.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement. Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters, which
shall survive and remain in full force and effect during the term of this
Agreement.

 

69



--------------------------------------------------------------------------------

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent upon demand for all
expenses paid or incurred by the Administrative Agent, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, reasonable travel expenses and fees, reasonable
charges and disbursements of outside counsel to the Administrative Agent and the
Arrangers incurred from time to time, in connection with the due diligence,
preparation, administration, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via DebtX and any other internet
service selected by the Administrative Agent), review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Administrative Agent, the Arrangers, the LC Issuer and the Lenders for any
costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, reasonable travel expenses and reasonable fees,
charges and disbursements of outside counsel to the Administrative Agent, the
Arrangers, the LC Issuer and the Lenders and/or the allocated costs of in-house
counsel incurred from time to time, paid or incurred by the Administrative
Agent, any Arranger, the LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents (including workouts and
restructurings). Expenses being reimbursed by the Borrower under this Section
include costs and expenses incurred in connection with the Reports described in
the following sentence. The Borrower acknowledges that from time to time U.S.
Bank may prepare and may distribute to the Lenders (but shall have no obligation
or duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, each Arranger, the LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Administrative Agent, any
Arranger, the

 

70



--------------------------------------------------------------------------------

LC Issuer, any Lender or any affiliate is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby, any actual or alleged presence
or release of Hazardous Materials on or from any Property owned or operated by
Borrower or any of its Subsidiaries, any environmental liability related in any
way to Borrower or any of its Subsidiaries, or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any of its Subsidiaries, or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification, including, without limitation, reasonable attorneys’ fees and
settlement costs. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4 , except that any
calculation or determination which is to be made on a consolidated basis shall
be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

 

71



--------------------------------------------------------------------------------

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, any Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, any
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. No party hereto
shall have any liability with respect to, and each party hereto hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby. It
is agreed that neither Arranger shall, in its capacity as such, have any duties
or responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on any Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it is a party, (vi) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties, and
(vii) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Advances hereunder. Without limiting Section 9.4,
the Borrower agrees that the terms of this Section 9.11 shall set forth the
entire agreement between the Borrower and the Administrative Agent and each
Lender with respect to any confidential information previously or hereafter
received by the Administrative Agent or such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information.

 

72



--------------------------------------------------------------------------------

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders and
(ii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

 

73



--------------------------------------------------------------------------------

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be

 

74



--------------------------------------------------------------------------------

employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (disregarding, for the avoidance of doubt,
the exclusion of Defaulting Lenders therein) (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall,

 

75



--------------------------------------------------------------------------------

at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arrangers hereunder, neither the Administrative Agent
nor the Arrangers shall have any duty or responsibility (either initially or on
a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or any Arranger (whether or not
in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. The Administrative Agent may be removed at any time that it
constitutes a Defaulting Lender by written notice received by the Administrative
Agent from the Required Lenders, such removal to be effective on the date
specified by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Borrower (so
long as no Event of Default has occurred and is continuing, with the Borrower’s
consent, not to be unreasonably withheld or delayed) and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty (30) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative

 

76



--------------------------------------------------------------------------------

Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to
(i) U.S. Bank, in its capacity as Administrative Agent and an Arranger, the fees
agreed to by the Borrower and U.S. Bank pursuant to that certain letter
agreement dated as of April 5, 2012 between U.S. Bank and the Borrower and
(ii) PNCCM, in its capacity as an Arranger, the fees agreed to by the Borrower
and PNCCM pursuant to that certain letter agreement dated as of April 5, 2012
between PNCCM and the Borrower (collectively, the “Fee Letters”), or as
otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Syndication Agent, Co-Documentation Agents, etc. Neither the Syndication
Agent nor any Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

 

77



--------------------------------------------------------------------------------

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. The Borrower hereby grants each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available) of the Borrower
with such Lender or any Affiliate of such Lender (the “Deposits”). In addition
to, and without limitation of, any rights of the Lenders under applicable law,
if the Borrower becomes insolvent, however evidenced, or any Event of Default
occurs and is continuing, Borrower authorizes each Lender to offset and apply
all such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders; provided,
that in the event that any Defaulting Lender shall exercise such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding

 

78



--------------------------------------------------------------------------------

Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral or other protection ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2. Participations.

(a) Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by

 

79



--------------------------------------------------------------------------------

a Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

(c) Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) a Participant
shall not be entitled to receive any greater payment under Section 3.5 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account (A) except to the
extent such entitlement to receive a greater payment results from a change in
treaty, law or regulation (or any change in the interpretation or administration
thereof by any Governmental Authority) that occurs after the Participant
acquired the applicable participation and (B), in the case of any Participant
that would be a Non-U.S. Lender if it were a Lender, such Participant agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender (it being understood that the documentation required under Section 3.5(f)
shall be delivered to the participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant

 

80



--------------------------------------------------------------------------------

or any information relating to a Participant’s interest in any Outstanding
Credit Exposure, any Note, any Commitment or any other obligations under the
Loan Documents) to any Person except to the extent that such disclosure is
necessary to establish that such Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

12.3. Assignments.

(a) Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

(b) Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of each of the LC Issuer and the Swing
Line Lender shall be required prior to an assignment of a Commitment becoming
effective unless the Purchaser is a Lender with a Commitment. Any consent
required under this Section 12.3(b) shall not be unreasonably withheld or
delayed.

(c) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
assignment, together with any consents required by Sections 12.3(a) and 12.3(b),
and (ii) payment by the assigning Lender of a $3,500 fee to the Administrative
Agent for processing such assignment (unless such fee is waived by the
Administrative Agent), such assignment shall become effective on the effective
date specified in such assignment. The assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under

 

81



--------------------------------------------------------------------------------

ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender shall be released with
respect to the Commitment and Outstanding Credit Exposure assigned to such
Purchaser without any further consent or action by the Borrower, the Lenders or
the Administrative Agent. In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender, and participations of each Lender in Facility LCs, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and each Lender at any reasonable time and from time
to time upon reasonable prior notice.

(e) Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

82



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at Plexus Corp., One Plexus Way, P.O. Box 156,
Neenah, Wisconsin 54957-0156, Attention: Treasurer, Facsimile: 920-752-5395,

Email: PLXS-GHQ.Treasury.Team@plexus.com;

(ii) if to the Administrative Agent, to it at U.S. Bank National Association,
777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attention: Steve Carlton,
Facsimile: 414-765-4430;

(iii) if to the LC Issuer, to it at U.S. Bank National Association, 777 East
Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attention: Steve Carlton,
Facsimile: 414-765-4430;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on

 

83



--------------------------------------------------------------------------------

the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

84



--------------------------------------------------------------------------------

15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN MILWAUKEE, WISCONSIN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
MILWAUKEE, WISCONSIN.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

PLEXUS CORP. By:   /s/ Ginger M. Jones Name:   Ginger M. Jones Title:   Senior
Vice President and Chief Financial Officer

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative

Agent

By:   /s/ Caroline V. Krider Name:   Caroline V. Krider Title:   Senior Vice
President

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Syndication Agent

By:   /s/ Michael Leong Name:   Michael Leong Title:   Senior Vice President

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Thomas Danielson Name:   Thomas Danielson Title:   Authorized
Signatory

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Joseph Philbin Name:
  Joseph Philbin Title:   Vice President

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:   /s/ William E. Rurode, Jr. Name:   William
E. Rurode, Jr. Title:   Senior Vice President

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Isaac Olson Name:   Isaac Olson
Title:   Officer

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Oliver Lopez Name:   Oliver Lopez
Title:   Vice President

 

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender By:  

/s/ Richard Barritt

Name:   Richard Barritt Title:  

Associate

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,
as a Lender By:  

/s/ Mark J. Fischer

Name:   Mark J. Fischer Title:  

Vice President

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, a California Banking Corporation, as a Lender By:  

/s/ David Wang

Name:   David Wang Title:  

Vice President

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING INC.,
as a Lender By:  

/s/ Michael M. Fordney

Name:   Michael M. Fordney Title:  

Senior Vice President

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as a Lender By:  

/s/ Patrick Cowan

Name:   Patrick Cowan Title:  

Vice President

Signature Page to

Plexus Corp. Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurocurrency Rate

     1.000 %      1.125 %      1.375 %      1.625 % 

Base Rate

     0.00 %      0.00 %      0.00 %      0.250 % 

 

APPLICABLE FEE
RATE

   LEVEL I STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Commitment Fee

     0.150 %      0.175 %      0.200 %      0.250 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.75 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.50 to 1.00.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Notwithstanding any term herein to the contrary, as of
the date hereof (and until the date of the first adjustment to the Applicable
Margin or Applicable Fee Rate as contemplated hereby), the Borrower shall be
deemed to be at Level III Status. Adjustments, if any, to the Applicable Margin
or Applicable Fee Rate shall be effective from and after the first day of the
first fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the
Borrower and its Subsidiaries is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Revolving
Commitment      Term Loan
Commitment      Total
Commitment      Total Commitment
Percentage  

U.S. BANK NATIONAL ASSOCIATION

   $ 22,400,000       $ 12,600,000       $ 35,000,000         14.000000000000 % 

PNC BANK, NATIONAL ASSOCIATION

   $ 22,400,000       $ 12,600,000       $ 35,000,000         14.000000000000 % 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 16,000,000       $ 9,000,000       $ 25,000,000         10.000000000000 % 

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 16,000,000       $ 9,000,000       $ 25,000,000         10.000000000000 % 

RBS CITIZENS, N.A.

   $ 16,000,000       $ 9,000,000       $ 25,000,000         10.000000000000 % 

WELLS FARGO BANK, N.A.

   $ 16,000,000       $ 9,000,000       $ 25,000,000         10.000000000000 % 

BANK OF AMERICA, N.A.

   $ 12,800,000       $ 7,200,000       $ 20,000,000         8.000000000000 % 

JPMORGAN CHASE BANK, N.A.

   $ 12,800,000       $ 7,200,000       $ 20,000,000         8.000000000000 % 

ASSOCIATED BANK, N.A.

   $ 6,400,000       $ 3,600,000       $ 10,000,000         4.000000000000 % 

BANK OF THE WEST, a California Banking Corporation

   $ 6,400,000       $ 3,600,000       $ 10,000,000         4.000000000000 % 

BMO HARRIS FINANCING INC.

   $ 6,400,000       $ 3,600,000       $ 10,000,000         4.000000000000 % 

THE NORTHERN TRUST COMPANY

   $ 6,400,000       $ 3,600,000       $ 10,000,000         4.000000000000 %    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL COMMITMENTS

   $ 160,000,000       $ 90,000,000       $ 250,000,000         100.00 %    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION

[Attached].

 

EXH. A-1



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 15, 2012 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Plexus Corp. (the “Borrower”), the
lenders party thereto and U.S. Bank National Association, as Administrative
Agent for the Lenders and as LC Issuer. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [chief financial officer][treasurer] of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II hereto sets forth the determination of the interest rates to be
paid for Advances, the LC Fee rates and the commitment fee rates commencing on
the first day of the first fiscal month following the delivery hereof.

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                   

 

EXH.B - 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this          day of
            ,         .

 

   Name: Title: [chief financial officer]
[treasurer]

 

EXH.B - 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [                    ], 20[    ] with

Provisions of Section 6.18 of

the Agreement



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.    Assignor:        2.    Assignee:        [and is an Affiliate/     
Approved Fund of [identify Lender]1    3.    Borrower(s):       

 

1 

Select as applicable.

 

EXH. C-1



--------------------------------------------------------------------------------

4.    Administrative Agent:    U.S. Bank National Association, as the agent
under the Credit Agreement. 5.    Credit Agreement:    The $250,000,000 Credit
Agreement dated as of May 15, 2012 among Plexus Corp., the Lenders party
thereto, U.S. Bank National Association, as Administrative Agent, and the other
agents party thereto. 6.    Assigned Interest:

 

Facility Assigned   Aggregate Amount of
Commitment/Loans
for all Lenders2   Amount of
Commitment/Loans
Assigned3   Percentage Assigned
of
Commitment/Loans4

[____________]5

  $[____________]   $[____________]   [_______]%

[____________]

  $[____________]   $[____________]   [_______]%

[____________]

  $[____________]   $[____________]   [_______]%

7.      Trade Date: [______________________]6

 

Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

      Title:

 

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.).

6  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

EXH. C-2



--------------------------------------------------------------------------------

[Consented to and]7 Accepted: U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent By:    

Title:

 

[Consented to:]8

[NAME OF RELEVANT PARTY]

By:    

Title:

 

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

EXH. C-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Documents, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Wisconsin.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING NOTICE

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
May 15, 2012 among Plexus Corp. (the “Borrower”), the financial institutions
party thereto, as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [                    ], 20[    ] (the “Borrowing
Date”):

(a) from the Lenders, on a pro rata basis, an aggregate principal Dollar Amount
of $[            ] in Revolving Loans as:

 

  1. ¨ a Base Rate Advance (in Dollars)

 

  2. ¨ a Eurocurrency Advance with the following characteristics:

      Interest Period of [            ] month(s)

      Agreed Currency: [            ]

(b) from the Swing Line Lender, a Swing Line Loan (in Dollars) of
$[            ] bearing interest at:

 

  1. ¨ Base Rate plus agreed applicable margin of [        ]%

 

  2. ¨ Daily Eurocurrency Rate

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the Borrower set forth in Article
V of the Credit Agreement are (a) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects as the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all respects on
and as of such earlier date and (b) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date; (ii) at the time of and
immediately after giving effect to such Advance, no Default or Event of Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.

 

EXH. D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:                     , 20__

 

  By:    

Name:

 

Title:

 

 

EXH. D-2



--------------------------------------------------------------------------------

EXHIBIT E

NOTE

[Date]

Plexus Corp., a Wisconsin corporation (the “Borrower”), promises to pay to the
order of [                                        ] (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of May 15, 2012 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

EXH. E-1



--------------------------------------------------------------------------------

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF WISCONSIN WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

PLEXUS CORP., a Wisconsin corporation By:     Print Name:     Title:    

 

EXH. E-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF PLEXUS CORP.,

DATED [                    ], 20[    ]

 

Date

   Principal
Amount
of Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance

 

EXH. E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of May 15, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Plexus
Corp. (the “Borrower”), the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.26 of
the Credit Agreement; and

WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[                    ], thereby making the aggregate
amount of its total Commitments equal to $[                    ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above:
[                                                         ] By:     Name:  
Title:  

 

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:     Name:   Title:  

 

EXH. F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), to the Credit Agreement, dated as of May 15, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Plexus Corp. (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.26 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[                    ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. G-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name:   Title:  

 

Accepted and agreed to as of the date first written above:
[                                                                          ] By:
    Name:   Title:  

 

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:     Name:   Title:  

 

EXH. G-3



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

PLEXUS CORP.

CREDIT FACILITIES

May 15, 2012

LIST OF CLOSING DOCUMENTS9

A. LOAN DOCUMENTS

 

1. Credit Agreement dated as of May 15, 2012, among Plexus Corp., a Wisconsin
corporation (the “Borrower”), the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the Lenders
in an initial aggregate principal amount of up to $160,000,000 and a term loan
credit facility to the Borrower from the Lenders in an initial aggregate
principal amount of up to $90,000,000.

SCHEDULES

 

Pricing Schedule

  

Schedule 1

   Commitments

Schedule 5.8

   Subsidiaries

Schedule 5.14

   Properties

Schedule 6.10

   Indebtedness

Schedule 6.13

   Investments

Schedule 6.15

   Liens

EXHIBITS

 

Exhibit A

   Form of Opinion

Exhibit B

   Form of Compliance Certificate

Exhibit C

   Form of Assignment and Assumption Agreement

Exhibit D

   Form of Borrowing Notice

Exhibit E

   Form of Note

Exhibit F

   Form of Increasing Lender Supplement

Exhibit G

   Form of Augmenting Lender Supplement

Exhibit H

   List of Closing Documents

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13(d) of the Credit Agreement.

 

9  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

EXH. H-1



--------------------------------------------------------------------------------

3. Guaranty executed by the initial Guarantors (collectively with the Borrower,
the “Loan Parties”) in favor of the Administrative Agent.

C. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the Operating Agreement or other organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction and (v) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request an Advance or the issuance of a Facility
LC under the Credit Agreement.

D. OPINIONS

 

5. Opinion of Quarles & Brady LLP, counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

6. A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the date of the initial Credit Extension (1) no Default or Event
of Default has occurred and is continuing and (2) the representations and
warranties contained in Article V are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

7. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the $250,000,000 credit facility currently in effect for the Borrower
has been terminated and cancelled (along with all of the agreements, documents
and instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder shall have been
terminated and released.

 

EXH. H-2



--------------------------------------------------------------------------------

EXHIBIT I

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

   AB + C(B – D) + E x 0.01   per cent. per annum.    100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

   E x 0.01   per cent. per annum    300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.11) payable for the relevant Interest Period on
the Loan.

 

EXH. I-1



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Pounds Sterling per
£1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial

 

EXH. I-2



--------------------------------------------------------------------------------

  Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in Pounds Sterling
per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit I in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

EXH. I-3



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of May 15, 2012 by and
among each of the Subsidiaries of Plexus Corp. (the “Borrower”) listed on the
signature pages hereto (each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of U.S. Bank National Association, as Administrative
Agent (the “Administrative Agent”), for the benefit of the Lenders under the
Credit Agreement described below. Unless otherwise defined herein, capitalized
terms used herein and not defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrower, the financial institutions from time to time party
thereto (collectively, the “Lenders”), and the Administrative Agent have entered
into that certain Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 6.19 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Facility
LCs described in the Credit Agreement, each of the Guarantors is willing to
guarantee the Obligations under the Credit Agreement and the other Loan
Documents;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Lender and the Administrative Agent as of the
date of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Effective Date, and thereafter on each
date as required by Section 4.2 of the Credit Agreement that:

(a) It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) is duly qualified to do business as a foreign entity and is in good
standing (to the extent such concept is applicable) under the laws of each
jurisdiction where the business conducted by it makes such qualification
necessary, and (iii) has all requisite corporate, partnership or limited
liability company power and authority, as the case may be, to own, operate and
encumber its property and to conduct its business in each jurisdiction in which
its business is conducted or proposed to be conducted.

(b) It has the requisite corporate, limited liability company or partnership, as
applicable, power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance of its obligations hereunder have been
duly authorized by proper corporate, limited liability company or partnership
proceedings, including any required shareholder, member or partner approval, and
this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor, in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally.

(c) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or agreement to which the Borrower or any of the
Borrower’s Subsidiaries is party or is subject or by which it or its property is
bound or affected, or require termination of any such indenture, instrument or
agreement, (iii) result in the creation or imposition of any Lien whatsoever
upon any of the property or assets of such Guarantor, other than Liens permitted
or created by the Loan Documents, or (iv) require any approval of such
Guarantor’s board of directors, shareholders, members, partners or unitholders
except such as have been obtained. The execution, delivery and performance by
such Guarantor of each of the Loan Documents to which such Guarantor is a party
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any Governmental Authority, except
filings, consents or notices which have been made.

(d) It has no Indebtedness other than Indebtedness permitted under Section 6.10
of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Facility LC outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.

SECTION 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Facility LCs, (iii) all other amounts payable by the Borrower under the
Credit Agreement and the other Loan Documents, and including, without
limitation, all Hedging Liabilities and obligations in respect of Funds Transfer
and Deposit Account Liabilities, and (iv) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”). Upon the failure by the Borrower, or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, subject to any applicable grace or notice and cure period, each of
the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant other Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

SECTION 3. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(ii) any modification or amendment of or supplement to the Credit Agreement, any
agreement evidencing Hedging Transactions, any agreement evidencing Funds
Transfer and Deposit Account Liabilities or any other Loan Document, including,
without limitation, any such amendment which may increase the amount of, or the
interest rates applicable to, any of the Guaranteed Obligations guaranteed
hereby;

(iii) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(iv) any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(v) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing Hedging Transactions, any agreement evidencing Funds Transfer and
Deposit Account Liabilities or any other Loan Document, or any provision of
applicable law, decree, order or regulation purporting to prohibit the payment
by the Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations;

(vii) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(viii) the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

 

4



--------------------------------------------------------------------------------

(ix) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(x) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lenders or the Administrative Agent for repayment
of all or any part of the Guaranteed Obligations;

(xi) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(xii) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this Section 3, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice
or extinguish its liability under this Guaranty.

SECTION 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations that have not yet arisen) and
the Commitments and all Facility LCs issued under the Credit Agreement shall
have terminated or expired or, in the case of all Facility LCs, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate. For purposes of this Guaranty
“Unliquidated Obligations” means at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse an LC Issuer for drawings
not yet made under a Facility LC issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations. If at any time any payment of the principal of or interest on any
Loan, Obligation or any other amount payable by the Borrower or any other party
under the Credit Agreement, any agreement evidencing Hedging Transactions, any
agreement evidencing Funds Transfer and Deposit Account Liabilities or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

5



--------------------------------------------------------------------------------

SECTION 5. General Waivers; Additional Waivers.

(a) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

(b) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (1) notice of acceptance hereof; (2) notice of any Loans, Facility LCs or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Lenders to ascertain the amount of
the Guaranteed Obligations at any reasonable time; (4) notice of any adverse
change in the financial condition of the Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Lenders to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the other Lenders has or may have against, the
other Guarantors or any third party, or against any collateral provided by the
other Guarantors, or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Lenders defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the other Guarantors or
any other party liable to the Administrative Agent and the other Lenders;
(b) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the other

 

6



--------------------------------------------------------------------------------

Lenders’ rights or remedies against the other guarantor of the Guaranteed
Obligations; (2) the alteration by the Administrative Agent and the other
Lenders of the Guaranteed Obligations; (3) any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Lenders by
operation of law as a result of the Administrative Agent’s and the other
Lenders’ intervention or omission; or (4) the acceptance by the Administrative
Agent and the other Lenders of anything in partial satisfaction of the
Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the Lenders;
or (b) any election by the Administrative Agent and the other Lenders under the
Bankruptcy Code, to limit the amount of, or any collateral securing, its claim
against the Guarantors.

SECTION 6. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(a) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which the LC Issuer, any of the Lenders or the Administrative Agent
now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and until such time the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Lenders, the LC Issuer
and the Administrative Agent to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of the Borrower to the
Lenders, the LC Issuer or the Administrative Agent. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
payment in full in cash of the Guaranteed Obligations until the Guaranteed
Obligations are indefeasibly paid in full in cash (other than Unliquidated
Obligations) and (B) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations are
indefeasibly paid in full in cash (other than Unliquidated Obligations that have
not yet arisen). Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Lenders and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 6(a).

 

7



--------------------------------------------------------------------------------

(b) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Lenders and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan
Document, any agreement evidencing Hedging Transactions or any agreement
evidencing Funds Transfer and Deposit Account Liabilities have been terminated.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Lenders, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Lenders and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Lenders, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Lenders. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the Unliquidated Obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Lenders have been terminated, no Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
any such Guarantor has or may have against any Obligor.

 

8



--------------------------------------------------------------------------------

SECTION 7. Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen),
termination or expiration of all Commitments and Facility LCs or, in the case of
all Facility LCs, full collateralization on terms reasonably acceptable to the
Administrative Agent, and the termination of Credit Agreement, the agreements
evidencing Hedging Transactions and the agreements evidencing Funds Transfer and
Deposit Account Liabilities, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(c) This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination or expiry (or in the case of all
Facility LCs, full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Facility LCs issued under the
Credit Agreement and the termination of the Credit Agreement, the agreements
evidencing Hedging Transactions and the agreements evidencing Funds Transfer and
Deposit Account Liabilities.

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any counterparty to
any agreement evidencing Hedging Transactions, any agreement evidencing Funds
Transfer and Deposit Account Liabilities or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or any of its
Affiliates, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreement, any agreement evidencing Hedging Transactions, any
agreement evidencing Funds Transfer and Deposit Account Liabilities or any other
Loan Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

SECTION 9. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 13.1 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Guarantor, in the care of the Borrower at the address
of the Borrower set forth in the Credit Agreement, or such other address or
telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1 of the Credit Agreement.

SECTION 10. No Waivers. No failure or delay by the Administrative Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any agreement evidencing Hedging Transactions, any agreement
evidencing Funds Transfer and Deposit Account Liabilities and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 11. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 11 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any agreement evidencing Hedging Transactions, any agreement
evidencing Funds Transfer and Deposit Account Liabilities or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.

SECTION 12. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

SECTION 13. Governing Law; Jurisdiction.

(a) THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF WISCONSIN.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any United States federal
or state court sitting in Milwaukee, Wisconsin, in any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Wisconsin State or, to
the extent

 

10



--------------------------------------------------------------------------------

permitted by law, in such Federal court. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or any other Loan Document shall
affect any right that the Administrative Agent, the LC Issuer or any Lender may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.

(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9 of this Guaranty, and each of the
Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.

SECTION 14. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 15. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

 

11



--------------------------------------------------------------------------------

SECTION 16. Taxes, Expenses of Enforcement, Etc.

(a) Taxes.

(i) Any and all payments by or on account of any obligation of any Guarantor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant governmental
authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Guarantor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(ii) The Guarantor shall timely pay to the relevant governmental authority in
accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.

(iii) The Guarantor shall indemnify each Lender or the Administrative Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Lender or the Administrative Agent or required to be
withheld or deducted from a payment to such Lender or the Administrative Agent
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes and Other Taxes were correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(iv) As soon as practicable after any payment of Taxes by any Guarantor to a
governmental authority pursuant to this Section, such Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent

(b) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Lenders for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees) paid or incurred
by the Administrative Agent or any other Lenders in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty.

SECTION 17. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Lender and the Administrative Agent may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Lender or the Administrative Agent
or any of their

 

12



--------------------------------------------------------------------------------

Affiliates to or for the credit or the account of any Guarantor against any of
and all the Guaranteed Obligations, irrespective of whether or not such Lender
or the Administrative Agent shall have made any demand under this Guaranty and
although such obligations may be unmatured. The rights of each Lender or the
Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or the
Administrative Agent may have.

SECTION 18. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower, the
other Guarantors and any and all endorsers and/or other guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Lenders or the Administrative Agent shall have any duty to advise such Guarantor
of information known to any of them regarding such condition or any such
circumstances. In the event any Lender or the Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Lender or the Administrative Agent shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender or the
Administrative Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

SECTION 19. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 20. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Lender or the
Administrative Agent.

SECTION 21. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 22. Judgment Currency. For the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “Specified Currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Lender (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Lender

 

13



--------------------------------------------------------------------------------

(including the Administrative Agent), as the case may be, may in accordance with
normal, reasonable banking procedures purchase the Specified Currency with such
other currency. If the amount of the Specified Currency so purchased is less
than the sum originally due to such Lender (including the Administrative Agent),
as the case may be, in the Specified Currency, each Guarantor agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds (a) the sum originally due to any
Lender (including the Administrative Agent), as the case may be, in the
Specified Currency and (b) amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such other Lender
under Section 11.2 of the Credit Agreement, such Lender (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

[SIGNATURE PAGES TO FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

PLEXUS INTL. SALES & LOGISTICS, LLC

By:  

/s/ Kimberly A. Villena

Name:  

Kimberly A. Villena

Title:  

Treasurer and Assistant Secretary

PLEXUS QS, LLC

By:  

/s/ Kimberly A. Villena

Name:  

Kimberly A. Villena

Title:  

Treasurer and Assistant Secretary

PLEXUS INTERNATIONAL SERVICES, INC.

By:  

/s/ Kristine Eppes

Name:  

Kristine Eppes

Title:  

Secretary

PTL INFORMATION TECHNOLOGY SERVICES CORP. By:  

/s/ Kristine Eppes

Name:  

Kristine Eppes

Title:  

Secretary

PLEXUS MANAGEMENT SERVICES CORPORATION By:  

/s/ Kimberly A. Villena

Name:  

Kimberly A. Villena

Title:  

Treasurer and Assistant Secretary

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent

By:   /s/ Caroline V. Krider Name:   Caroline V. Krider Title:   Senior Vice
President

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of May 15, 2012, made by each of the Subsidiaries of Plexus Corp. (the
“Borrower”) listed on the signature pages thereto (each an “Initial Guarantor”,
and together with any additional Subsidiaries which become parties to the
Guaranty by executing Guaranty Supplements thereto substantially similar in form
and substance hereto, the “Guarantors”), in favor of the Administrative Agent,
for the ratable benefit of the Lenders, under the Credit Agreement. Each
capitalized term used herein and not defined herein shall have the meaning given
to it in the Guaranty.

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                    ] [corporation] [partnership] [limited liability company]
(the “New Guarantor”), agrees to become, and does hereby become, a Guarantor
under the Guaranty and agrees to be bound by such Guaranty as if originally a
party thereto. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in
Section 1 of the Guaranty are true and correct in all respects as of the date
hereof.

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of                     , 20
    .

 

[NAME OF NEW GUARANTOR] By:     Name:   Title:  

 